United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-4328
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Missouri.
Jorge A. Fernandez,                    *
                                       * [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: December 7, 2006
                                Filed: December 14, 2006
                                 ___________

Before RILEY, COLLOTON and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Jorge Fernandez appeals the sentence the district court1 imposed after he
pleaded guilty to conspiring to distribute 50 grams or more of methamphetamine, in
violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846. His counsel has moved to
withdraw, filing a brief under Anders v. California, 386 U.S. 738 (1967).

      On appeal, Fernandez’s counsel argues the district court erred in sentencing
Fernandez to 120 months in prison. We disagree, because in the circumstances here,

      1
      The Honorable Dean Whipple, Chief Judge, United States District Court for
the Western District of Missouri.
the district court had no authority to sentence Fernandez below the statutory
mandatory minimum. See United States v. Chacon, 330 F.3d 1065, 1066 (8th Cir.
2003) (only authority for district court to depart from statutory minimum sentence is
found in 18 U.S.C. § 3553(e) and (f), which apply only when government makes
motion for substantial assistance or defendant qualifies for safety-valve relief).

      Having carefully reviewed the record in accordance with Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues for appeal. Accordingly, we affirm the
judgment, and we grant counsel leave to withdraw.
                       ______________________________




                                         -2-